Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT is made and entered into this 27th day of September, 2004, by and
between Bremerton School District No. 100-C (the “Seller”) and eAcceleration
Corp, a Delaware Corporation, (the “Purchaser”).

 

A. RECITALS

 

1.             Seller is the owner of the Property (as defined below) located in
Kitsap County, Washington.

 

2.             Seller desires to sell and Purchaser desires to purchase the
Property upon the terms and conditions hereinafter set forth.

 

B. AGREEMENT

 

NOW, THEREFORE, based upon the mutual considerations set forth herein, Seller
and Purchaser agree as follows:

 

1.             Definitions. For purposes of this Agreement:

 

“Agreement” means this Agreement and all Exhibits and Schedules thereto.

 

“Closing” and the “Closing Date” have the respective meanings assigned thereto
in Section 6.1 hereof;

 

“Permitted Exceptions” has the meaning assigned thereto in Section 7.3 hereof;

 

“Purchase Price” has the meaning assigned thereto in Section 3.1 hereof;

 

“Property” means the real property generally depicted on the map attached as
Exhibit “A” hereto, which the parties agree shall be surveyed for a definitive
legal description pursuant to Section 18 herein.

 

“Title Company” shall be Land Title Company of Kitsap County; and

 

“Title Policy” has the meaning ascribed thereto in Section 11.5 hereof.

 

2.             Contract of Sale.   On the Closing Date, Seller shall sell the
Property to Purchaser and Purchaser shall purchase the Property from Seller, at
the price and upon the terms and conditions set forth in this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.             Purchase Price; Payment Terms.

 

3.1           Purchase Price. The purchase price (the “Purchase Price”) to be
paid for the Property shall be Eight Hundred Fifty Thousand and 00/100 Dollars
($850,000.00).

 

3.2           Payment Terms. Purchaser shall pay the entire purchase price in
cash at Closing.

 

4.             Approval Contingencies.

 

4.1           Purchaser’s obligation to close under this Agreement is contingent
upon (a) Purchaser’s acceptance of the Property for Purchaser’s intended use;
including but not limited to structural condition, architectural compatibility
and zoning, (b) Purchaser obtaining a commitment for financing the purchase of
the Property under such terms as Purchaser deems satisfactory, and (c) Purchaser
obtaining an appraisal of the Property showing the fair market value of the
Property being equal to or greater than the Purchase Price. Purchaser shall have
until 5:00 p.m. on the 60th day following the date on which both Seller and
Purchaser have executed this Agreement (the “Contingency Date”) to satisfy or
waive the contingencies set forth under this Section 4.1 and to give Seller
notice that such contingencies have been satisfied or waived. If Purchaser does
not give Seller such notice on or before the Contingency Date, then this
Agreement shall automatically terminate and both parties shall be relieved of
and released from any and all further liability hereunder. Any tests, studies,
applications or steps undertaken by Purchaser under this Section shall be at
Purchaser’s sole cost and expense.

 

4.2           Seller’s obligation to close shall be contingent upon Seller
obtaining approval from Seller’s Board of Directors and compliance with the
requirements of RCW Chapter 28A.335. Seller shall have until 5:00 p.m. on the
Contingency Date to satisfy the contingencies set forth in this Section 4.2. If
Seller is not able to satisfy the contingencies set forth in this Section 4.2,
then this Agreement shall automatically terminate and both parties shall be
relieved of and released from any and all further liability hereunder.

 

4.3           Approval of Special Use Permit.   Purchaser’s obligation to close
as to the Property is further contingent upon Purchaser, at its own cost and
expense, obtaining approval from the City of Bremerton and all other
governmental entities with jurisdiction over the Property, for a Special Use
Permit and associated plans for the Property on terms and conditions suitable to
Purchaser in its sole discretion, so that the Purchaser shall be able to proceed
with using the Property for its intended business purpose. Purchaser shall be
responsible for preparation of applications for the Special Use Permit and other
documents as may be required by the City of Bremerton and other governmental
agencies with jurisdiction over the Property.

 

5.             Earnest Money.  Purchaser shall provide Ten Thousand and No/100
Dollars ($10,000) as earnest money. Earnest money shall be applied against the
Purchase Price at Closing. Earnest money shall be refundable to Purchaser up to
but not after the Contingency Date. After the Contingency Date the earnest money
shall be non-refundable if Purchaser fails to close without legal excuse and
shall in such case be awarded to the Seller.

 

2

--------------------------------------------------------------------------------


 

6.             Closing; Deliveries at Closing.

 

6.1           Time and Place. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place within thirty (30) days after
the issuance of a Special Use Permit by the City of Bremerton, subject to the
provisions of Paragraph 4.3 of this Agreement. If Closing does not occur within
the time requirements set forth in this paragraph, this Agreement and all rights
and obligations of the parties hereto shall automatically terminate, without
notice.  Closing shall take place through an escrow at the offices of the Title
Company (the “Closer”).

 

6.2           Seller’s Deliveries at Closing.   At Closing, Seller shall deliver
to Purchaser the following items:

 

(a)           a statutory warranty deed complying with RCW 64.04.030, conveying
the Property free and clear except for the Permitted Exceptions; and

 

(b)           any necessary resolutions or authorizations of Seller authorizing
the sale of the Property to Purchaser and the execution and delivery of the deed
and all other documents and instruments to be executed by Seller pursuant to
this Agreement.

 

6.3           Purchaser’s Deliveries at Closing.   At Closing, Purchaser shall
deliver to Seller the Purchase Price and any documents required by this
Agreement to be delivered by Purchaser.

 

6.4                           Possession. Purchaser shall be entitled to
possession of the Property at Closing.

 

6.5           Prorations.  At Closing the following items shall be prorated
between the Seller and Purchaser as of 12:01 a.m. on the date of Closing, and
the Purchase Price shall be adjusted accordingly:

 

(a)           real estate taxes; and

 

(b)           charges for water, sewer, gas, electricity and other utility
services and cable television services, if any, on the basis of the fiscal
period for which assessed or charged, except that if any of such utility
services are metered, apportionment at Closing shall be based on the last
available reading, subject to adjustment after Closing when the next reading is
available;

 

6.6           Closing Costs.  Seller shall pay the real estate excise tax
applicable to the sale of the Property and recording fee for the conveyance of
title to Purchaser, the premium for the Title Policy and one-half of the escrow
fees. Purchaser shall pay one-half of the escrow fees. Each party shall pay for
its own attorneys’ fees.

 

7.             Title Examination.

 

7.1           Title Report. As soon as possible, and in any event within
fourteen (14) calendar days after this Agreement has been executed by both
Seller and Purchaser, Seller shall obtain from the Title Company a current
preliminary commitment for an ALTA standard coverage owner’s policy of title

 

3

--------------------------------------------------------------------------------


 

insurance (the “Title Report”) covering the Real Property (showing Seller as the
owner of the Property) and a copy of all instruments referred to in said Title
Report. The Title Report and instruments shall be delivered to Purchaser by
Seller immediately upon receipt. In the event Purchaser desires an ALTA Extended
Coverage Policy, Purchaser shall be responsible for ordering the same and for
all costs incurred in excess of those chargeable by the Title Company for a
standard coverage owner’s policy.

 

7.2           Purchaser’s Review. Purchaser shall have twenty-one (21) days (the
“Review Period”) after its receipt of the Title Report to give notice to Seller
of its approval of any exceptions listed on the Title Report.   Exceptions
specifically approved by Purchaser shall be deemed to be Permitted Exceptions
(as that term is defined in Section 7.3). All exceptions as to which Purchaser
does not give notice of approval within the Review Period shall be deemed to
have been rejected by Purchaser. If Seller does not, within twenty-one (21) days
after the expiration of the Review Period, give notice to Purchaser that Seller
shall prior to Closing remove all exceptions rejected by Purchaser (exceptions
evidencing or securing liquidated obligations to pay money which Purchaser is
entitled to remove at Closing pursuant to Section 8.3 hereof), then this
Agreement shall automatically terminate.

 

7.3           Condition of Title at Closing. Seller shall convey and Purchaser
shall accept a good and marketable title in fee simple, free and dear of all
liens and encumbrances, easements, restrictions, conditions, covenants, rights,
rights-of-way, and other matters, subject only to the following (“Permitted
Exceptions”): (a) the rights and reservations expressed in the U.S. Patent to
the Land; (b) the lien of current real estate taxes not yet due and payable; (c)
usual and ordinary public utility easements for gas, electric, water, sewer,
cable television and other utility lines to the Buildings, except to the extent
Purchaser in its reasonable judgment determines such easements to be
inconsistent with the current use of the Property; (d) zoning regulations and
ordinances general to the district in which the Property is located which are
not violated by the existing structures or present use thereof; and (e) such
other title exceptions as may be approved by Purchaser in accordance with
Section 7.2.

 

8.              Seller’s Representations and Warranties.    Seller represents
and warrants to Purchaser as follows:

 

8.1           Authority.   Subject only to the limitation described in Section
4.2, the execution, delivery and performance of this Agreement has been duly and
validly authorized by all necessary action of Seller and this Agreement is a
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.

 

8.2           Compliance with Laws. Seller has no notice or knowledge that the
Property or its operation or use have failed to comply with any law, ordinance,
regulation or order.

 

8.3           Non-Foreign Person. Seller is not a “foreign person” as such term
is defined in Section 1445(f) of the Internal Revenue Code of 1986, as amended.

 

9.              Seller’s Covenants.   From and after the date of this Agreement
and continuing through Closing, Seller agrees with Purchaser as follows:

 

4

--------------------------------------------------------------------------------


 

9.1           Risk of Loss. Seller shall retain the risk of loss to the Property
by fire or other casualty until the deed of conveyance is delivered to
Purchaser.   If a loss occurs, Purchaser may elect to proceed with Closing or
terminate this Agreement.

 

9.2           Eminent Domain. If all or any part of the Property is condemned or
if condemnation proceedings are instituted, Purchaser may elect to proceed with
Closing without an adjustment in price, in which event Seller shall assign to
Purchaser all its rights to the condemnation proceeds, including the sole right
to settle or approve the settlement of any condemnation award. Purchaser shall
have twenty (20) days after notice of the institution of condemnation
proceedings to notify Seller as to whether Purchaser elects to proceed with
Closing. During such 20-day period, Seller shall cooperate and use its best
efforts to provide Purchaser with all information reasonably necessary to
evaluate the scope of the condemnation proceedings.

 

10.           Purchaser’s Representations and Warranties. As a material
inducement to Seller’s entering into this Agreement Purchaser represents and
warrants to Seller that the execution, delivery and performance of this
Agreement has been duly and validly authorized by all necessary action of
Purchaser and this Agreement is a valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject only to
Purchaser obtaining the approvals set forth in Section 4.1 herein.

 

11.           Conditions to Purchaser’s Obligation to Close. In addition to any
contingencies listed in Section 5 above, the obligation of Purchaser to close
hereunder shall be subject to the satisfaction of the following conditions (all
or any of which may be waived, in whole or in part by Purchaser in writing):

 

11.1         Representations and Warranties True at Closing. The representations
and warranties made by Seller in this Agreement shall be true in all material
respects as of Closing with the same force and effect as though such
representations and warranties had been made or given on and as of the date of
Closing.

 

11.2         Compliance with Agreement.   Seller shall have performed and
complied with all its obligations under this Agreement which are to be performed
or complied with by it prior to or at Closing.

 

11.3         No Damage to Property. The physical condition of the Property shall
be in the same condition as on the date of this Agreement, ordinary wear and
tear and damage caused by Purchaser excepted.

 

11.4         Title. Title to the Land and Improvements shall be good and
marketable in fact and of record, subject only to the Permitted Exceptions.

 

11.5         Title Policy. The Title Company shall be irrevocably committed to
issue to Purchaser an ALTA standard coverage owner’s policy of title insurance,
with such reinsurance as Purchaser may

 

5

--------------------------------------------------------------------------------


 

 

reasonably request, in an amount not less than the Purchase Price, insuring
Purchaser’s good, marketable and indefeasible title to the Real Property in fee
simple absolute, subject only to the Permitted Exceptions and standard printed
exceptions contained in the ALTA standard coverage owner’s policy form (the
“Title Policy”).

 

11.6        No Condemnation. There shall be no pending or threatened
condemnation or taking of any part of the Real Property or any means of ingress
or egress thereto, other than a minor street widening, or other immaterial
taking, which, in Purchaser’s judgment, does not adversely affect the Real
Property.

 

12.           Conditions to Seller’s Obligation to Close.   In addition to the
contingency set forth in Section 4.2 herein, the obligation of Seller to close
hereunder shall be subject to satisfaction of the following conditions (all or
any of which may be waived, in whole or in part, by Seller in writing):

 

12.1         Representations and Warranties True at Closing. The representations
and warranties made by Purchaser in this Agreement shall be true in all material
respects as of Closing with the same force and effect as though such
representations and warranties had been made or given on and as of the date of
the closing.

 

12.2         Compliance with Agreement.   Purchaser shall have performed and
complied in all material respects with all its obligations under this Agreement
which are to be performed or complied with by it prior to or at Closing.

 

13.           Broker.   Seller represents to Purchaser that Seller has not
retained a real estate broker in connection with this transaction.   To the
extent Purchaser has retained a real estate broker in connection with this
transaction, Purchaser acknowledges that Purchaser is solely responsible for any
payments and commission due as a result, and agrees to indemnify, defend and
hold Seller harmless from and against any claims of commissions due from any
real estate broker claiming to have represented Purchaser in connection with
this transaction.

 

14.           Failure of Seller or Purchaser to Perform.

 

14.1         Purchaser’s Remedies. If Seller defaults in the performance of its
obligation under this Agreement to sell the Property to Purchaser, then
Purchaser shall have the right to institute an action for specific performance
to enforce Seller’s obligation under this Agreement to convey title to the
Property and for incidental damages.

 

14.2         Seller’s Remedies. If Purchaser shall default in the performance of
its obligations under this Agreement without legal excuse, Setter shall retain
the earnest money set forth in Paragraph 5 as the sole and exclusive remedy to
Seller for said default. This provision is specifically negotiated between the
parties, and is stipulated to the liquidated damages which shall bee awarded to
the Seller for said default.

 

6

--------------------------------------------------------------------------------


 

15.           Termination.   This Agreement may be terminated only under the
express terms of this Agreement or by the mutual written consent of the
parties.   In the event of such termination, all obligations of the parties to
each other shall terminate.

 

16.           Indemnification.   Seller and Purchaser agree to indemnify each
other and hold each other harmless against and in respect of any loss, damage,
liability, deficiency, cost or expense (including reasonable attorneys’ fees),
whether direct, contingent or consequential, which Purchaser or Seller may
sustain or incur as the result of any misrepresentation, breach of warranty or
non-fulfillment of any covenant or agreement on the part of Seller or Purchaser
under this Agreement.

 

17.           Miscellaneous Provisions.

 

17.1        Survival. The representations, warranties, covenants, indemnities
and other obligations of Seller and Purchaser set forth in this Agreement,
including the award of attorneys’ fees set forth in paragraph 17.4, shall
survive Closing and the delivery of the deed by Seller.

 

17.2        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.3        Time of the Essence. Time is of the essence of this Agreement.

 

17.4        Attorneys’ Fees.    In the event of a dispute arising out of the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees.

 

17.5        Entire Agreement; Amendment. This Agreement sets forth the entire
agreement of the parties as to the subject matter hereof and supersedes all
prior discussions and understandings between them. This Agreement may not be
amended or rescinded in any manner except by an instrument in writing signed by
a duly authorized officer or representative of each party hereto.

 

17.6        Severability.  Should any of the provisions of this Agreement be
found to be invalid, illegal or unenforceable by any court of competent
jurisdiction, such provision shall be stricken and the remainder of this
Agreement shall nonetheless remain in full force and effect unless striking such
provision shall materially alter the intention of the parties.

 

17.7        Notices. All notices or requests required or permitted under this
Agreement shall be in writing; shall be personally delivered or sent by
certified mail, return receipt requested, postage prepaid; shall be deemed given
when so delivered or mailed, irrespective of whether such notice or request is
actually received by the addressee, and shall be sent to the parties at the
addresses set forth adjacent to their signatures below. Either party may change
the address to which notices shall be sent by notice to the other party.

 

17.8        Successors and Assigns.   This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.   Purchaser shall have the

 

7

--------------------------------------------------------------------------------


 

absolute right to assign its rights and responsibilities under this Agreement to
any affiliate of Purchaser. The term “Purchaser” as used in this Agreement shall
be deemed to include the assignee under any such permitted assignment.

 

17.9        Governing Forum. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Washington.
Jurisdiction and exclusive venue shall be in Kitsap County Superior Court.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SELLER:

PURCHASER:

BREMERTON SCHOOL DISTRICT

eACCELERATlON CORP, a Delaware

NO. 100 C

Corporation

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/[ILLEGIBLE]

 

 

Its:

Superintendent

 

 

Its:

President and CEO

 

 

 

Address:

134 No. Marion St,

 

Address:

1050 NE Hostmark Street,

 

 

Bremerton, WA 98312

 

 

Suite 100-B

 

 

 

Pou1sbo, WA 98370

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Lot 27, except the East 25 feet and Lot 28, except the West 20 feet, in
Tebbett’s

 

Decatur Acre Tracts, Kitsap County, Washington.

 

9

--------------------------------------------------------------------------------